IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALLEN J. PRICE, a.k.a. ALLEN                §
PRINCE, 1                                   §      No. 314, 2018
                                            §
       Defendant Below,                     §      Court Below: Superior Court
       Appellant,                           §      of the State of Delaware
                                            §
       v.                                   §      Cr. ID Nos. 1704004056 (N)
                                            §                  1704004125B (N)
STATE OF DELAWARE,                          §
                                            §
       Plaintiff Below,                     §
       Appellee.                            §

                             Submitted: September 26, 2018
                              Decided: December 13, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                         ORDER

       Upon consideration of the no-merit brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

Superior Court record, it appears to the Court that:

       (1)    Following his indictment in July 2017 on drug and weapon offenses,

the appellant, Allen J. Price, a.k.a. Allen Prince, 2 entered into a guilty plea on May

22, 2018, to two counts in the indictment: Tier 4 Drug Dealing, a class B felony,

and Possession of a Firearm by a Person Prohibited (“PFBPP”), a class C felony. In


1
  The notice of appeal identifies the defendant-below/appellant as “Allen J. Price, a.k.a. Allen
Prince.” Documents in the Superior Court record refer to the defendant also as “Allan J. Price.”
2
  Supra.
exchange for Price’s guilty plea, the State entered a nolle prosequi on the other

counts in the indictment and made a recommendation of sentence. The Superior

Court sentenced Price to a total of forty years of Level V incarceration (twenty-five

years for Drug Dealing and fifteen years for PFBPP), suspended after a total of

twelve years minimum-mandatory (two years for Drug Dealing and ten years for

PFBPP), followed by decreasing levels of supervision.

       (2)    On appeal, Price’s trial counsel has filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon his

complete and careful examination of the Superior Court record, there are no arguably

appealable issues.      In his attorney statement filed as part of his Rule 26(c)

submission, Counsel indicates that he provided Price with copy of the motion to

withdraw, the draft Rule 26(c) brief and appendix, and a letter explaining that Price

had a right to submit written points for the Court’s consideration. Price has not

submitted any points for the Court’s consideration. The State has responded to the

Rule 26(c) brief and has moved to affirm the Superior Court’s judgment.

       (3)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), we must be satisfied that the appellant’s counsel has made a

conscientious examination of the record and the law for arguable claims. 3 Also, we



3
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
                                              2
must conduct our own review of the record and determine “whether the appeal is

indeed so frivolous that it may be decided without an adversary presentation.”4

         (4)     In this case, we reviewed the record carefully and concluded that

Price’s appeal is wholly without merit and devoid of any arguably appealable issue.

We are satisfied that Price’s counsel made a conscientious effort to examine the

record and the law and properly determined that Price could not raise a meritorious

claim on appeal.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice




4
    Penson v. Ohio, 488 U.S. at 81.
                                           3